Citation Nr: 0615209	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  99-22 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, claimed as sinus problems.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION


The veteran had active military service from September 1966 
to September 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a November 1998 rating decision. The 
veteran filed a notice of disagreement (NOD) in December 
1998, and the RO issued a statement of the case (SOC) in May 
1999. The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in June 1999.

In August 2000, the veteran provided testimony before RO 
personnel; a transcript of that hearing is associated with 
the claims file.

In October 2004, the Board notified the veteran of a hearing 
scheduled for her in January 2005, in Washington, D.C.  The 
notification letter was forwarded to the veteran's mailing 
address of record as of September 2004; however, the United 
States Postal Service returned the letter to the Board as 
undeliverable, and the veteran has not contacted the Board to 
provide a new address.  Therefore, the Board will proceed to 
review the issues on appeal as though the request for a 
hearing had been withdrawn.  See 38 C.F.R. § 20.702(d) 
(2005).

In February 2005, the Board remanded the matters on appeal to 
the RO for further action.  After completing the requested 
action to the extent possible, the RO continued the denial of 
each claim (as reflected in the December 2005 Supplemental 
SOC (SSOC)) and returned the matters to the Board for further 
appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  While sinusitis and seasonal allergies were noted on two 
occasions in service, there is no competent post-service 
evidence that establishes that the veteran currently has a 
respiratory disability.

3.  While complaints of back pain were noted on two occasions 
in service, there is no competent post-service evidence that 
establishes that the veteran currently has a back disability


CONCLUSION OF LAW

1.  The criteria for service connection for a respiratory 
disability, claimed as a sinus condition, are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R.  §§ 3.102, 3.159, 3.303 (2005). 

2.  The criteria for service connection for a back disability 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a fair decision on the claims for service 
connection for a respiratory disability, claimed as a sinus 
condition and for a back disability has been accomplished.

In a November 1998 rating decision, the April 1999 SOC, the 
January 2001 SSOC,  the March 2004 SSOC, and the December 
2005 SSOC, the RO notified the veteran and her representative 
of the legal criteria governing the claims, the evidence that 
had been considered in connection with each claim, up to that 
point, and the basis for the denial of each claim;, up to 
that point.  After each, they were afforded ample opportunity 
to respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support each of the claims on appeal, and has been 
afforded ample opportunity to submit information and 
evidence.

The Board also finds that the September 2000 pre-rating 
notice letter, along with the November 2003, March 2004, and 
March 2005 notice letters, satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  
The September letter requested tht the veteran submit signed 
authorization to obtain records from specific medical 
providers.  In the November 2003 letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies; requested that the veteran to 
identify and provide the necessary releases for any medical 
providers from whom he wanted the RO obtain and consider 
evidence; and invited the veteran to submit any additional 
evidence in support of his claims.  These points were 
reiterated in the March 2004 notice letter (specific to the 
claim involving allergic rhinitis), and the March 2005 
letter.  These notice letters also specified that the veteran 
should send in any medical records she had; that the RO would 
obtain any private medical records for which sufficient 
information and authorization was furnished; and that the RO 
would also obtain an pertinent VA records if the veteran 
identified the date(s) and place(s) of treatment.  The March 
2005 notice letter explicitly asked the veteran to send in 
any medical reports he had.   

In the decision of Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents strictly 
meeting the VCAA's notice requirements were provided to the 
veteran after the November 1998 rating action on appeal.  
However, in this case, such makes sense, inasmuch as the VCAA 
was not enacted until November 2000, two years after the 
November 1998 rating action.  Moreover, the Board finds that, 
with respect to this matter, any delay in issuing section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudication, in 
that the claims were fully developed and re-adjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  In this regard, as indicated above, after the 
rating decision, the SOC and SSOCs, and earlier notice 
letters, the RO gave the veteran an opportunity to provide 
information and/or evidence to support each claim.  After the 
most recent, March 2005 notice letter, the RO gave him yet 
another opportunity to furnish information and/or evidence 
pertinent to each claim before readjudicating the claims on 
the basis of all the evidence of record in December 2005, as 
reflected in the SSOC.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  However, as 
the Board's decision herein denies the veteran's claims for 
service connection, no disability rating or effective date is 
being assigned; accordingly there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.

The Board points out that, in October 2004, a notice letter 
as to the date and time of the veteran's scheduled Board 
hearing was sent to the veteran's last known address in New 
York; however, it was returned, by the U.S. Postal Service, 
as "forwarding time expired," with a PO Box Number provided 
as the forwarding address.  Thereafter, correspondence, to 
include another copy of the Board hearing notice letter, VCAA 
notice letters, a notice of scheduled VA examinations, and a 
December 2005 SSOC, were sent to the New York PO Box Number 
as was provided by the U.S. Postal service; however, those 
correspondence were returned as "not deliverable as 
addressed" by the U.S. Postal Service.  In addition, an 
attempt was made to contact the veteran by telephone at her 
last known number; however, the phone line had been 
disconnected.  The Board finds that the RO has undertaken 
appropriate action to fulfill its notice requirements by 
sending correspondence to the veteran's last known address of 
record and attempted to contact her by telephone at the last 
known phone number of record.  To the extent the appellant 
has changed addresses and phone numbers without informing VA, 
it is well established that it is the claimant's 
responsibility to keep VA advised of his or her whereabouts 
in order to facilitate the conduct of medical inquiry.  If he 
or she does not do so, "there is no burden on the part of the 
VA to turn up heaven and earth to find him."  See Hyson v. 
Brown, 5 Vet. App 262, 265 (1993).

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with either 
of the claims on appeal.  The RO, on its own initiative as 
well as pursuant to the Board's remand, has made reasonable 
and appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate her claims.  The veteran's 
service medical records, and VA medical records have been 
obtained and associated with the claims file, and the veteran 
has been given opportunities to submit evidence to support 
her claims.  The appellant was also afforded a VA examination 
in July 1998, the report of which is of record; as noted 
above, an attempt to schedule the appellant for further 
examinations, pursuant to the Board's remand, was 
unsuccessful.  The veteran's RO hearing transcript also is of 
record.  In addition, the appellant's representative has 
reviewed her claims file and provided argument on her behalf 
in January 2005 and April 2006 briefs.  Significantly, 
neither the veteran nor her representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent records, in addition to those noted above, that 
that need to be obtained.  The record also presents no basis 
for the RO to accomplish any further action to create any 
additional evidence pertinent to either claim.

In short, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.

II.  Analysis

The veteran contends that she developed a respiratory 
disability, claimed as a sinus condition, and a back 
disability during service.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A.  
§§ 1110; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or  
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993);  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Considering the claims for service connection for a 
respiratory disability, claimed as a sinus condition and for 
service connection for a back disability in light of the 
above-noted legal authority, the Board finds that each of the 
claims must be denied because the first essential criterion 
for service connection-competent evidence of each claimed 
disability-has not been met.

While respiratory complaints and complaints of low back pain 
were noted in service, clearly, they were not indicative of 
any chronic disability, inasmuch as the post-service record 
shows no competent evidence of current chronic respiratory 
disability or back disability upon which to predicate a grant 
of service connection.  In this regard, the Board notes that 
no respiratory disability was found on the most recent 
comprehensive VA examination in July 1998.  Furthermore, 
although the veteran provided a letter from N. Iromuanya, 
M.D., stating that in March and July 1998 she was treated for 
sinusitis and a July 2000 letter from O.A. Lindefjeld, M.D., 
stating that there was no reason to doubt the validity of the 
veteran's claims, the fact remains that there is no medical 
evidence to establish that she currently has a respiratory 
disability.  In regards to her back, post-service medical 
records reflect that she most recently received physical 
therapy in December 1998 at which time it was noted that the 
veteran stated that her back was much improved and she was 
discharged.   A February 1999 VA outpatient record notes that 
her low back pain was improved and the veteran was advised to 
return to the clinic on an as needed basis.  Thus, there is 
no evidence that the veteran currently has a back disability.  
Significantly, neither the appellant nor her representative 
has presented, identified, or alluded to the existence of any 
competent evidence that would support the presence of a 
current respiratory or back disability.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.   
Where, as here, there is no competent evidence that the 
appellant currently has either disability for which service 
connection is sought, the claims for service connection are 
not valid.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225  (1992).  .  

In addition to the medical evidence, the Board has considered 
the appellant's assertions, her representative's argument and 
RO hearing testimony; however, this evidence does not provide 
any basis for allowance of either claim.  While the appellant 
may well believe that she has a chronic respiratory 
disability and a back disability that are related to her 
military service, in the absence of any competent evidence 
establishing either current disability, her claims must fail.  
In this regard, the Board notes that the appellant is 
competent to offer evidence as to facts within her personal 
knowledge, to include her own symptoms.  However, medical 
questions of diagnosis are within the province of trained 
medical  professionals.  Jones v. Brown, 7 Vet. App. 134, 
137-38  (1994).  As a layperson without the appropriate 
medical training or expertise, the appellant simply is not 
competent to render a probative (persuasive) opinion on such 
a medical matter.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is  generally not capable of opining on 
matters requiring medical  knowledge). Hence, her own 
assertions in this regard have no probative value.

As a final point, the Board notes that the medical evidence 
of record that provides a basis for evaluation of the 
veteran's disabilities dates back to 1999, and includes 
limited findings; however, the Board has no choice but to 
evaluate the claims on the basis of such evidence. While 
further examination may have elicited additional findings 
upon which may have supported one or both claims for service 
connection, the veteran has not cooperated in the Board's, 
and the RO's, efforts to contact her to arrange for her to 
undergo any such exanination.  The Board emphasizes that the 
duty to assist is not a one-way street.  See generally Wood 
v. Derwinski, 1 Vet. App. 190 (1991).

For all the foregoing reasons, the Board finds that the 
claims for service connection for a respiratory disability 
and for a back disability must be denied.  In reaching  this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against each claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 




ORDER

Service connection for a respiratory disability, claimed as 
sinus problems, is denied.

Service connection for a back disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


